Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner's Amendment
This communication is in response to the Request for Continued Examination (“RCE”) filed on 02/12/2021.
Authorization for the Examiner’s Amendment was given by Applicant’s Representative, Paul C. Haughey (Reg. No. 31,836), on 03/22/2021; see attached interview summary form. 
Should the changes and/or additions by unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1-29.   (Canceled)	

30.	(Previously Presented)  A method for processing test results of a molecular diagnostic medical device, the method comprising:
creating an XML reporting policies file with a plurality of authorization levels, each authorization level corresponding to a type of viewing entity and being indicative of a type of data from the test results of the molecular diagnostic medical device that is viewable by the type of viewing entity, wherein the viewing entity is an individual or organization with authorization to view epidemiological data;
loading the XML reporting policies file onto a plurality of molecular diagnostic medical devices over a distributed network, the plurality of molecular diagnostic medical devices being identified in the XML reporting policies file;
storing information from the XML reporting policies file to a memory of the molecular diagnostic medical device;

creating, 
embedding information regarding the authorization level of reports for each viewing entity from the XML reporting policies file into the reporting file, wherein: 
the medical test results are categorized into a plurality of data categories based on the plurality of authorization levels in the reporting policy for the viewing entities, each data category corresponding to a respective authorization level, and
the reporting file identifies the viewing entities and the plurality of authorization levels of the viewing entities; 
sending, from the molecular diagnostic medical device to a data center over the distributed network, the reporting file including the medical test results, an identifier of the viewing entity, and the plurality of authorization levels of the viewing entities embedded within the reporting file;
requesting access to the test results by a requesting entity; and
using an authorization level in the reporting file corresponding to the requesting entity accessing to do real-time data filtering based on an authorization type to provide access to only authorized data.

31.	(Currently Amended)  The method of claim 30, further comprising:
obtaining, for each viewing entity of one or more additional viewing entities, a respective reporting policies file comprising a respective reporting policy indicating one or more authorization levels of the respective viewing entity; and
for each viewing entity of the one or more additional viewing entities, including, in the reporting file, an indication of the one or more authorization levels of the respective viewing entity.

30, further comprising receiving a user input indicative of a confirmation of one or more reporting policies of the reporting policies file, wherein saving the information from the reporting policies file is in response to receiving the confirmation of the one or more reporting policies.

33.	(Currently Amended)  The method of claim 30, wherein the reporting policy further indicates: 
a type of medical test to include in the reporting file,
a start date to provide the reporting file, or
a number of tests reported in a certain period of time, or
any combination thereof.

34.	(Currently Amended)  The method of claim 30, further comprising:
receiving a user input separate from the reporting policies file, the user input indicative of a label, a type, and an authorization level associated with a new data field; and
including, in the reporting file, the new data field.

35.	(Previously Presented)  The method of claim 34, further comprising adjusting one or more authorization levels of the viewing entity based on the user input.

36.	(Currently Amended)  The method of claim 30, wherein obtaining the reporting policies file at the medical device comprises scanning a particular data location for the reporting policies file.

37.	(Currently Amended)  The method of claim 30, wherein sending the reporting file comprises storing the reporting file at a particular data location for transmittal.

30, wherein the reporting file further includes an identifier of the medical device.

39.	(Currently Amended)  The method of claim 30, wherein the reporting file further includes a cartridge identifier of an assay cartridge related to the medical test results.

40.	(Currently Amended)  A molecular diagnostic medical device for processing test results, the molecular diagnostic medical device  comprising:
a memory; 
a communication interface to a distributed network; and
a processing unit communicatively coupled with the memory and the communication interface, wherein the processing unit is configured to:
receive [[a]] an XML reporting policies file with one or more authorization levels, each authorization level corresponding to a type of viewing entity and being indicative of a type of data from the test results of the molecular diagnostic medical device that is viewable by the type of viewing entity, wherein the viewing entity is an individual or organization with authorization to view epidemiological data, wherein the molecular diagnostic medical device is identified in the XML reporting policies file;
cause information from the XML reporting policies file to be stored in the memory;
obtain medical test results;
create a reporting file comprising the medical test results;  
embed information regarding the authorization level of reports for each viewing entity from the reporting policies file into the reporting file, wherein: 
the medical test results are categorized into a plurality of data categories based on the plurality of authorization levels in the reporting policy for the viewing entities, each data category corresponding to a respective authorization level, and

send, via the communication interface to a data center over a distributed network, the reporting file including the medical test results, an identifier of the viewing entity, and the one or more authorization levels of the viewing entity embedded within the reporting file, enabling the data center to receive a request for access to the test results by a requesting entity, and to use an authorization level in the reporting file corresponding to the requesting entity to do real-time data filtering based on an authorization type to provide access to only authorized data.

41 - 42.	(Canceled)  


43.	(Currently Amended)  The molecular diagnostic medical device of claim 40, wherein the processing unit is further configured to:
obtain, for each viewing entity of one or more additional viewing entities, a respective reporting policies file comprising a respective reporting policy indicating one or more authorization levels of the respective viewing entity; and
for each viewing entity of the one or more additional viewing entities, include, in the reporting file, an indication of the one or more authorization levels of the respective viewing entity.

44.	(Currently Amended)  The molecular diagnostic medical device of claim 40, further comprising an input device, wherein: 
the processing unit is further configured to receive, via the input device a user input indicative of a confirmation of one or more reporting policies of the reporting policies file; and 
the processing unit is configured to save the information from the reporting policies file in response to receiving the confirmation of the one or more reporting policies.
molecular diagnostic medical device of claim 40, further comprising an input device, wherein the processing unit is further configured to:
receive, from the input device, a user input separate from the reporting policies file, the user input indicative of a label, a type, and an authorization level associated with a new data field; and
include, in the reporting file, the new data field.

46.	(Currently Amended)  The molecular diagnostic medical device of claim 45, wherein the processing unit is further configured to adjust one or more authorization levels of the viewing entity based on the user input.

47.	(Currently Amended)  The molecular diagnostic medical device  of claim 40, wherein, obtaining the reporting policies file comprises scanning a particular data location for the reporting policies file.

48.	(Currently Amended)  The molecular diagnostic medical device  of claim 40, wherein sending the reporting file comprises storing the reporting file at a particular data location for transmittal.

49.	(Currently Amended)  The molecular diagnostic medical device  of claim 40, wherein the processing unit is further configured to include, in the reporting file, an identifier of the medical device.

50.	(Previously Presented)  The method of claim 30, wherein the reporting file being sent is a markup language file containing a reporting policies section and a test results section.

51.	(Previously Presented)  The method of claim 39, wherein the data center aggregates data in the reporting file received from the medical device with data in reporting files received from other medical devices to generate aggregated test 

52.	(Canceled)  

Reasons for Allowance
	After a thorough search, and in view of the Examiner’s Amendment, claims 30-40 and 43-51 are allowed.
	The following is the Examiner’s Statement of Reasons for Allowance:
	The prior art of record Siegel (Pub. No. US 2002/0143961 A1) teaches granularly storing permissions for a user profile (Siegel Fig. 5, 102 122 & ¶ [0032]). 
The prior art of record Golden (Pub. No. US 2010/0292556 A1) teaches a medical device that obtains data via sensors and passes that data over a network ¶¶ [0122] & [0125]. 
	The prior art of record does not teach all the limitations of the independent claims here, as modified by the Examiner’s Amendment, and as supported by Applicant’s Specification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
03/23/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/25/2021